 Case 3:19-cv-09238-BRM-LHG Document 1 Filed 04/03/19 Page 1 of 8 PageID: 1




                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY

 SANTIAGO FRANCISCO and                   :
 EUFEMIA GOMEZ,                           :
              Plaintiffs                  :   Civil Action No.
 v.                                       :
                                          :
 S&H EXPRESS, INC. AND                    :   Electronically Filed
 TRAVIS BELCHER, ET AL,                   :
               Defendants                 :

TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT
    COURT FOR THE DISTRICT OF NEW JERSEY

                            NOTICE OF REMOVAL

             Defendants, S&H Express, Inc. ("S&H") and Travis Belcher

("Belcher") (collectively "Removing Defendants"), by and through their

undersigned counsel, Reager & Adler, P.C., pursuant to 28 U.S.C. §§ 1332, 1441

and 1446, and with a full reservation of any and all rights, claims, objections and

defenses, hereby file this Notice of Removal from the Superior Court of New Jersey,

Law Division, Middlesex County, in which the action is now pending under Docket

No. MID-L-001724-19 (“State Court Action”) to the United States District Court for

the District of New Jersey, and respectfully states:




                                          1
 Case 3:19-cv-09238-BRM-LHG Document 1 Filed 04/03/19 Page 2 of 8 PageID: 2




             1.    In accordance with Local Civil Rule 10.1(a), the addresses of the

named parties are as follows:

                   a)     Plaintiff, Santiago Francisco alleges in both the Complaint
             and the First Amended Complaint, that at all material times, he is a
             resident of the State of New Jersey, has resided at 284 Commercial
             Avenue, New Brunswick, Middlesex County (South of the Raritan
             River), State of New Jersey 08901, and is represented by Eugene S.
             Wishnic, Esq. of Wishnic & Jerushalmy, 146 Livingston Avenue, New
             Brunswick, New Jersey 08901.
                   b)     Plaintiff, Eufemia Gomez alleges in both the Complaint
             and the First Amended Complaint, that at all material times, she is a
             resident of the State of New Jersey, has resided at 78 Loretto Street,
             New Brunswick, Middlesex County (South of the Raritan River), State
             of New Jersey 08901, and is represented by Eugene S. Wishnic, Esq. of
             Wishnic & Jerushalmy, 146 Livingston Avenue, New Brunswick, New
             Jersey 08901.
                   c)     Defendant, Travis Belcher, as alleged in both Complaint
             and the First Amended Complaint, is a resident of the Commonwealth
             of Pennsylvania, is now domiciled in Lebanon, Pennsylvania, and is
             represented by Reager & Adler, P.C., 2331 Market Street, Camp Hill,
             Pennsylvania 17011.

                   d)     Defendant S&H Express, Inc., as alleged in both the
             Complaint and the First Amended Complaint, is incorporated under the
             laws of the Commonwealth of Pennsylvania, has a principal place of
             business located at York, Pennsylvania, and is represented by Reager
             & Adler, P.C., 2331 Market Street, Camp Hill, Pennsylvania 17011.




                                         2
 Case 3:19-cv-09238-BRM-LHG Document 1 Filed 04/03/19 Page 3 of 8 PageID: 3




                               Procedural History


               2.   On or about February 27, 2019, the plaintiffs initiated the State

Court Action in the Superior Court of New Jersey, Law Division, Middlesex County.

A true and correct copy of Plaintiffs' Complaint filed at number MID–L–001724–19

in the Superior Court of New Jersey, Law Division, Middlesex County, is attached

hereto as Exhibit "A."

               3.   On or about March 13, 2019, the undersigned agreed to accept

service of the State Court Action, however, the plaintiffs have not yet filed an

Acknowledgement of Service. A true and correct copy of an email exchange between

the undersigned and plaintiffs’ counsel regarding acceptance of service of the

Complaint in the State Court Action dated March 13, 2019, is attached hereto as

Exhibit "B."

               4.   On or about March 20, 2019, the plaintiffs filed an Amended

Complaint which added several additional counts against the Removing Defendants.

A true and correct copy of Plaintiffs' First Amended Complaint filed in the State

Court Action on March 20, 2019, is attached hereto as Exhibit "C."




                                          3
 Case 3:19-cv-09238-BRM-LHG Document 1 Filed 04/03/19 Page 4 of 8 PageID: 4




              5.    The only other proceeding that has been filed in the State Court

Action is the court’s issuance of the Track Assignment Notice.

              6.    No other proceedings have been filed in the State Court Action,

and the Complaint, Track Assignment Notice, and Amended Complaint constitute all

process, pleadings and filings of which the Removing Defendants are aware.

                               Grounds for Removal

              7.    Pursuant to the provisions of Sections 1441 and 1446 of Title 28

of the United States Code, Removing Defendants remove this action to the United

States District Court for the District of New Jersey, which is the judicial district in

which the action is pending.

              8.    Plaintiffs' Amended Complaint alleges claims that properly

invoke the diversity jurisdiction of this Court, 28 U.S.C. §1332. Plaintiffs' Amended

Complaint alleges that Plaintiffs Santiago Francisco and Euphemia Gomez were both

injured in a motor vehicle accident that occurred on June 23, 2017. Plaintiffs allege

that the Removing Defendants' negligence and carelessness caused a motor vehicle

accident whereby Plaintiffs suffered a litany of serious, severe and permanent

injuries. Plaintiffs’ Amended Complaint further alleges punitive damages against the

Removing Defendants.


                                           4
  Case 3:19-cv-09238-BRM-LHG Document 1 Filed 04/03/19 Page 5 of 8 PageID: 5




              9.       Removal of this action from the Superior Court of New Jersey,

Law Division, Middlesex County to this Court is, therefore, proper under 28 U.S.C.

§1441(a) because this Court would have the original jurisdiction of the action under

28 U.S.C. §1332 (Diversity of Citizenship Jurisdiction) had the action initially been

filed in this Court.

              10.      Diversity of Citizenship Jurisdiction is properly invoked by

Removing Defendants, pursuant to 28 U.S.C. 1332(a)(1) because:

              (a) A reasonable reading of the Plaintiffs' Amended Complaint
                  establishes that the matter in controversy exceeds the sum
                  or value of Seventy-Five Thousand Dollars ($75,000),
                  where both Plaintiffs expressly plead that this is a non-
                  verbal threshold case and seek unlimited damages; that they
                  have both endured multiple, severe and permanent injuries;
                  they both suffered great pain and anguish; incurred medical
                  expenses; and they both will, in the future, be caused to
                  incur further medical expenses. Moreover, the Plaintiffs
                  have alleged punitive damages against the Removing
                  Defendants. See Exhibit "C."

              (b) As alleged in the Amended Complaint, the Plaintiffs have
                  resided in New Brunswick, Middlesex County, New Jersey
                  since at least the date of the motor vehicle accident on June
                  23, 2017, and have remained domiciled in New Brunswick,
                  Middlesex County, New Jersey until and past the filing of
                  Plaintiffs' Amended Complaint on March 20, 2019. Thus,
                  Plaintiffs are citizens of New Jersey. See Exhibit "C."




                                           5
  Case 3:19-cv-09238-BRM-LHG Document 1 Filed 04/03/19 Page 6 of 8 PageID: 6




             (c) Pursuant to Rule 28 U.S.C. §1332(c)(1), Defendant S&H
                 Express, Inc. is and, at all relevant times, has been a
                 corporation incorporated under the laws of the
                 Commonwealth of Pennsylvania with its principal place of
                 business in York, Pennsylvania. Thus, Defendant S&H
                 Express, Inc. is a citizen of the Commonwealth of
                 Pennsylvania.
             (d) At all relevant times, Defendant Travis Belcher has been a
                 resident of the Commonwealth of Pennsylvania and remains
                 domiciled in Lebanon, Pennsylvania. Thus, Defendant
                 Travis Belcher is a citizen of the Commonwealth of
                 Pennsylvania.

             (e) Service of Process as to Removing Defendants was accepted
                 by the undersigned, and, thus, effectuated on March 13,
                 2019. See Exhibit "B."

             11.    In light of the foregoing, this Court has Original Diversity

Jurisdiction over this case pursuant to 28 U.S.C. §1332 as the amount in controversy

is greater than $75,000 and the Plaintiffs and Defendants are citizens of different

states.

             12.    The Defendants do not waive any objections, exceptions, or

defenses to Plaintiffs' Amended Complaint.

             13.    Upon filing the within Notice of Removal in the office of the

Clerk of the United States District Court for the District of New Jersey, the

Defendants also file copies of this Notice with the Clerk of the Superior Court of New



                                          6
 Case 3:19-cv-09238-BRM-LHG Document 1 Filed 04/03/19 Page 7 of 8 PageID: 7




Jersey, Law Division, Middlesex County, to effect removal of this action to the

United States District Court pursuant to 28 U.S.C. §§1441 and 1446(b). A true and

correct copy of the Notice filed with the Superior Court of New Jersey is attached

hereto as Exhibit "D."

             14.    Neither of the Defendants have previously sought to remove this

action.

             15.    As Removing Defendants S&H Express, Inc. and Travis Belcher

are the only properly named defendants, all named and served Defendants join in this

request.

             16.    Pursuant to 28 U.S.C. §1441(b)(1), the citizenship of defendants

sued under fictitious names shall be disregarded when determining diversity as

U.S.C. §1441(b)(2) requires that only parties joined and served be considered.

             17.    This Notice is timely under 28 U.S.C. §1446(b) because

Plaintiffs' Complaint in this action was filed on February 27, 2019 and the Amended

Complaint was filed on March 20, 2019. This Notice of Removal is filed within thirty

(30) days of receipt of the Complaint on March 13, 2019, the date by which the

Removing Defendants were deemed to have been served, and within one year of the

commencement of the action.


                                         7
 Case 3:19-cv-09238-BRM-LHG Document 1 Filed 04/03/19 Page 8 of 8 PageID: 8




            WHEREFORE, Defendants, S&H Express, Inc. and Travis Belcher,

respectfully request, given that the statutory requirements have been met, that the

above–captioned action now pending in the Superior Court of New Jersey, law

division, Middlesex County, be removed therefrom to this Court.

                                            Respectfully submitted,

                                            REAGER & ADLER, P.C.


Date: April 3, 2019                         /s/ Lane E. Brody
                                            Lane E. Brody, Esquire
                                            I.D. No. 010032006
                                            LBrody@ReagerAdlerPC.com
                                            2331 Market Street
                                            Camp Hill, PA 17011
                                            (717) 763-1383
                                            (717) 730-7366

                                            Counsel for Defendants,
                                            S&H Express, Inc. and Travis Belcher




                                        8
